         Case 1:18-cv-11071-AKH Document 163 Filed 09/29/20 Page 1 of 2




                                           +1-212-474-1059

                                         kdemasi@cravath.com



                                                                               September 29, 2020

                              In re GreenSky Securities Litigation
                                      No. 1:18-cv-11071

Dear Judge Hellerstein:

               As counsel for the GreenSky Defendants, we write on behalf of all parties 1
in the above-captioned action to seek clarification with respect to the Court’s direction on
the exchange of privilege logs.

               Pursuant to the parties’ ESI Protocol, which the Court entered as an Order
on August 3, 2020 (ECF No. 156), the parties will exchange their respective privilege
logs on September 30, 2020. The typical practice for such an exchange is for the parties
to submit such logs to each other, but not to file them with the Court. That is the
procedure the parties understood would apply following the September 16, 2020 status
conference.

                Following the September 16 conference, the Court issued an order
directing the parties to “submit to the Court their respective privilege logs” by September
30. (ECF No. 160.) Because the privilege logs contain confidential information, filing
the privilege logs with the Court would require one or more accompanying motions to
file under seal. Rather than burden the Court with such filings, the parties propose that
we proceed in the first instance with the exchange of privilege logs among the parties.

     1
       Lead Plaintiffs in this action are Northeast Carpenters Annuity Fund, El Paso Fireman &
Policemen’s Pension Fund, and the Employees’ Retirement System of the City of Baton Rouge and Parish
of East Baton Rouge. Defendants in this action are GreenSky, Inc., David Zalik, Robert Partlow, Joel
Babbit, Gerald Benjamin, John Flynn, Nigel Morris, Robert Sheft, Goldman Sachs & Co. LLC, J.P.
Morgan Securities LLC, Morgan Stanley & Co. LLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Inc., SunTrust Robinson Humphrey, Inc.,
Raymond James & Associates, Inc., Sandler O’Neill & Partners, L.P., Fifth Third Securities, Inc., and
Guggenheim Securities, LLC.
     Case 1:18-cv-11071-AKH Document 163 Filed 09/29/20 Page 2 of 2

                                                                                            2


To the extent there are disputes relating to the privilege logs that require the Court’s
review at the October 19 conference, the parties will furnish the Court with the relevant
privilege log entries, together with the documents in dispute, through an in camera
submission. The parties believe that such a procedure will facilitate the efficient
exchange of information while focusing the Court’s attention solely on the privilege
claims, if any, that require intervention.

               We respectfully seek the Court’s clarification of its order, and
confirmation that the parties’ proposed approach is satisfactory to the Court.


                                                  Respectfully,

                                                  /s/ Karin A. DeMasi
                                                  Karin A. DeMasi

The Honorable Alvin K. Hellerstein
   United States District Court
      Southern District of New York
          40 Foley Square, Room 1050
                  New York, NY 10007



cc: All Counsel of Record (via ECF)
